MURPHY, P. J., dissenting: Absent any allegation of an agreement, oral or written, whereby the defendant tenant agreed to permit plaintiffs to show the demised premises to prospective tenants, I believe the order of the trial court should be affirmed. A tenant under a valid lease, oral or written, is entitled to exclusive possession of the premises against the whole world, including the owner. The tenant is under no obligation to permit the lessor to disturb his possession, enjoyment, and use during his tenancy, by showing the premises to prospective tenants after notice given by the tenant that he would vacate the premises within a given period of time. 51 CJS Landlord and Tenant, § § 308, 311.